          Case 1:20-cv-03742-PMH Document 80 Filed 08/06/20 Page 1 of 5




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
  ERIC BURKE, et al.,
                                                              MEMORANDUM OPINION
                                  Plaintiffs,                 AND ORDER
 v.

  BIMBO BAKERIES USA, INC., et al,                            19-CV-11101 (PMH)

                                    Defendants.               Related Cases: 20-CV-3742 (PMH);
 ---------------------------------------------------------X   17-CV-4481 (PMH)

PHILIP M. HALPERN, United States District Judge:

        Plaintiffs, seven former or current distributors of Bimbo Bakeries USA, Inc. and Bimbo

Foods Bakeries Distribution, LLC (collectively “Defendants”), bring individual and class

claims against Defendants alleging that Defendants violated (1) N.Y. Labor Law § 193 by

making unlawful deductions from Plaintiffs’ wages, (2) N.Y. Labor Law § 195 by failing to

comply with record keeping and notice requirements, and (3) N.Y. Labor Law § 650 by failing to

pay overtime wages.

        By motion dated March 23, 2020, Defendants moved to dismiss Plaintiffs’ claims asserting

that they are barred by the first-filed rule because Plaintiffs’ claims are substantially similar to

claims raised by different plaintiffs in Puello v. Bimbo Foods Bakeries Distribution, LLC, No. 17-

CV-4481 (hereinafter “Puello”) which is also pending before this Court.

        For the reasons set forth below, Defendants’ motion to dismiss is DENIED.

                                              BACKGROUND

        On April 23, 2019, Plaintiffs commenced an action against Defendants in the Northern

District of New York before Judge D’Agostino. See Burke v. Bimbo Bakeries USA, Inc., No. 19-

CV-902 (N.D.N.Y.). Plaintiff brought one claim under the Fair Labor Standards Act (“FLSA”)

and three claims under state law (the “NYLL Claims”) in that action. See id., Doc. 1 ¶¶ 43–61.


                                                        1
           Case 1:20-cv-03742-PMH Document 80 Filed 08/06/20 Page 2 of 5




The gravamen of Plaintiffs’ claims is that they were classified improperly by Defendants as

independent contractors as opposed to employees. Defendants moved to dismiss Plaintiffs’ NYLL

Claims arguing that those claims “should be barred by the Second Circuit’s first-filed rule in light

of the nearly identical Puello litigation.” See id., Doc. 19-1 at 2. On November 15, 2019, Judge

D’Agostino granted Defendants’ partial motion to dismiss holding that Plaintiffs’ NYLL Claims

were “so substantially similar” to Plaintiffs’ claims in Puello that dismissal of the NYLL Claims

was required. See id., Doc. 25 at 4.

         Thereafter, on December 3, 2019, Plaintiffs commenced this action asserting the same three

NYLL Claims that had been dismissed by Judge D’Agostino.1 By motion dated March 23, 2020,

Defendants again moved to dismiss Plaintiffs’ NYLL Claims pursuant to the first-filed rule.

                                                  ANALYSIS

         The first-filed rule provides that “where there are two competing lawsuits, the first suit

should have priority, absent the showing of balance of convenience or special circumstances giving

priority to the second.” Horowitz v. 148 S. Emerson Assocs. LLC, 888 F.3d 13, 22 (2d Cir. 2018)

(quoting AEP Energy Servs. Gas Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 722 (2d Cir.

2010)). The rule “embodies considerations of judicial administration and conservation of

resources, and recognizes that a party who first brings an issue into a court of competent

jurisdiction should be free from the vexation of concurrent litigation over the same subject matter.”

Id. (citing AEP Energy, 626 F.3d at 722). Additionally, the rule “protects parties from having to

litigate the same issue in multiple venues.” Oleg Cassini, Inc. v. Serta, Inc., No. 11-CV-8751, 2012

WL 844284, at *3 (S.D.N.Y. Mar. 13, 2012).



1
  Subsequently, Judge D’Agostino granted Plaintiffs’ motion to transfer venue to the Southern District of New York.
See id., Doc. 63. The case was transferred to me, and Plaintiffs’ FLSA claims are now pending in a separate action in
this Court. See Burke v. Bimbo Bakeries USA, Inc., No. 20-CV-3742 (hereinafter “Burke FLSA”).

                                                         2
          Case 1:20-cv-03742-PMH Document 80 Filed 08/06/20 Page 3 of 5




        Under the first-filed rule, dismissal of a second-filed action may be appropriate “where

proceedings involving the same parties and issues are pending simultaneously in different federal

courts.” Eternal Asia Supply Chain Mgmt. (USA) Corp. v. EQD Corp., No. 12-CV-0058, 2012 WL

6186504, at *3 (S.D.N.Y. Dec. 12, 2012) (quoting Sotheby's, Inc. v. Minor, 08-CV-7694, 2009

WL 73134, at *1 (S.D.N.Y. Jan. 6, 2009)). While the first-filed rule creates a presumption that a

second-filed action with substantially similar parties and claims should be dismissed, “[t]he first-

filed rule is not to be applied mechanically.” Id. Rather, the district court must “consider the

equities of the situation” and, ultimately, the decision of whether to dismiss an action rests within

a district judge’s discretion. See Naula v. Rite Aid of New York, No. 08-CV-11364, 2010 WL

2399364, at *4 (S.D.N.Y. Mar. 23, 2010).

        Here, Defendants argue that Plaintiffs’ NYLL Claims overlap with the claims pending in

Puello and that the Court should dismiss Plaintiffs’ claims pursuant to the first-filed rule “given

that the underlying facts are the same in all material respects, the claims are virtually identical, the

theories of liability are indistinguishable, and the putative class in the present case is totally

encompassed by the putative class in Puello.” (Doc. 21, Defs. Br. at 1–2). Plaintiffs assert that the

first-filed rule does not apply in this case because “[t]he ‘first-filed’ rule has no import where, as

here, the two cases at issue reside on the docket of the same district judge.” (Doc. 22, Pls. Opp’n

at 3 (citing Horowitz, 888 F.3d at 22)). Plaintiffs argue that consolidation pursuant to Fed. R. Civ.

P. 42, and not dismissal, is the appropriate course. The Court finds that the considerations which

form the basis for the first-filed rule are inapplicable here and therefore denies Defendants’ motion

to dismiss.

        The Second Circuit held in Horowitz that the “‘first-filed’ rule has no import where . . . the

two cases at issue reside on the docket of the same district judge. The able district judge is perfectly



                                                   3
         Case 1:20-cv-03742-PMH Document 80 Filed 08/06/20 Page 4 of 5




capable of consolidating [the two cases] as necessary.” 888 F.3d at 22. Other courts have also

found that consolidation, not dismissal, is appropriate when two cases with similar claims and

parties are pending in the same court. See, e.g., Inn-One Home, LLC v. Colony Speciality Ins. Co.,

No. 18-CV-00100, 2020 WL 3456823, at *3 (D. Vt. June 24, 2020) (denying defendant’s motion

to dismiss because “[l]ike the two actions considered in Horowitz, the 2018 Suit and the 2019 Suit

are pending before the same judge.”); Spratley v. FCA US LLC, No. 17-CV-0062, 2017 WL

4023348, at *8 (N.D.N.Y. Sept. 12, 2017) (“The first-filed rule is rarely applied to cases within

the same district because those cases can be consolidated for discovery and/or trial pursuant to

Federal Rule of Civil Procedure 42(a).”); Naula, 2010 WL 2399364, at *4 (same).

       The parties dispute whether Horowitz created a bright-line rule in the Second Circuit

establishing that a second-filed action should never be dismissed when both actions are pending

before the same judge. Defendants point to a case decided by the late Judge Spatt after Horowitz

which expressly rejected the argument that “the first-filed rule only applies when the parties file

competing lawsuits in ‘different courts,’ i.e., different judicial districts.” Burns v. Cty. of Nassau,

337 F. Supp. 3d 210, 213 (E.D.N.Y. 2018) (holding that the first-filed rule may apply to dismiss a

second-filed action when both actions are pending before the same judge). The Court need not

determine whether Horowitz created a bright-line rule or under what circumstances it might be

appropriate to apply the first-filed rule when two cases are pending in the same court because under

the present circumstances dismissal pursuant to the first-filed rule is not appropriate.

       Significantly, if this action were dismissed, Plaintiffs in this case could be left without a

remedy. There is no overlap between the named plaintiffs in Puello and the named Plaintiffs in the

case at bar. There is no certainty that a class will be certified in Puello, a case which is currently

stayed, and therefore dismissal of this action might prejudice Plaintiffs and leave them without a



                                                  4
           Case 1:20-cv-03742-PMH Document 80 Filed 08/06/20 Page 5 of 5




means to prosecute their claims.2 See Naula, 2010 WL 2399364, at *4 (declining to dismiss the

second-filed action under the first-filed rule because, inter alia, plaintiffs in the second-filed action

may not be represented by the class in first-filed action). While the Court makes no ruling on the

viability of Plaintiffs’ claims for relief, dismissal of them outright is not necessary or proper.

Additionally, because the Court will consider, at the appropriate time, whether to consolidate this

case with Puello and Burke FLSA, or otherwise streamline the litigation process going forward

pursuant to Fed. R. Civ. P. 42, the considerations that typically weigh in favor of dismissal pursuant

to the first-filed rule—conservation of judicial resources, the risk of inconsistent judicial

determinations, and the burden on parties litigating an action is multiple venues—will not be

present here. Accordingly, the Court denies Defendants’ motion to dismiss.

                                                CONCLUSION

         Defendants’ motion to dismiss is DENIED. At the appropriate juncture, the Court will

consider a streamlined and efficient approach to all three of these cases.

         The Clerk is respectfully instructed to terminate the pending motion (Doc. 20).

                                                                        SO ORDERED:



Dated: New York, New York
       August 6, 2020
                                                                        ____________________________
                                                                        Philip M. Halpern
                                                                        United States District Judge

2
  Puello has been stayed since December 12, 2018. See Puello v. Bimbo Foods Bakeries Distribution, LLC, No. 17-
CV-4481, Doc. 37. The plaintiffs in Puello sought to consolidate the action with Franze, a fourth case with similar
claims pending before Judge Román. See Franze v. Bimbo Foods Bakeries Distribution, LLC, No. 17-CV-3556. Judge
Román determined that he would consider Plaintiffs’ consolidation request after resolution of pending motions. See
id., Nov. 29, 2018 Minute Entry. The parties in Puello then jointly requested a stay, which was entered by Judge
Karas. See Puello, 17-CV-4481, Doc. 37. Subsequently, Judge Román granted Defendants’ motion for summary
judgment after determining that the plaintiffs should be classified as independent contractors and not employees under
the FLSA and NYLL, which disposed of the Franze plaintiffs’ claims in toto. Franze, 17-CV-3556, Doc. 117. The
Franze plaintiffs have appealed that decision to the Second Circuit, and Puello remains stayed pending the outcome
of the appeal.

                                                          5
